DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/148226.  Particular reference is made to figure 9B or ‘226.  ‘226 discloses an adhesive layer (11a) with an exposed surface (11c) configured to contact a connector (20) with guide pin(s) (22).  There is further a holding part comprising a bottom part (12a) and at least one “side wall part”.  The “side wall part: of the holding part of ‘226 is comprised of FOUR SIDE WALL PARTS, any one of which could be the “side wall part” of claim 1 (and claim 6).  Most of the claim is functional.    It is noted that claim 1 was amended to claim a method.  The primary point of disagreement in this application comes down to the final three lines of clams 1 and 6 (being that claim 6 is just to an apparatus, it would be even broader that claim 1).  Keep in mind that there are FOUR “SIDE WALL PARTS” in the holding part (12) of ‘226.  A couple of points can be made with regard to the method (claim 1).  These are (i) in figure 9B, it is pointed out that there are two “guide pins” (22) (there is only a reference .  
Allowable Subject Matter
Claims 4 and 5 are allowed.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. The examiner and applicant are still not on the same page.  A few comments are provided below, in particular with regard to claim 1.  Keep in mind that the prior art (namely ‘226) includes a holding part comprised of the bottom part (12a) and FOUR “side wall parts” (12c) defining a recess in which the adhesive layer is The following is suggested with regard to claim 1 (NOT CLAIM 6): (i) incorporate the portion of claim 2 pertaining to the adhesive layer having a cuboid shape (eg, lines 3-8); (ii) recite that the side wall part extends along the length direction of the adhesive layer; and (iii) that the “contact position” is in a central portion on the exposed surface mid-way between opposed longitudinal side surfaces thereof.  This would particularly define the “side wall portion” and the location of the “contact position” on the exposed surface of the adhesive layer relative thereto (which is important relative to the last three lines of claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278. The examiner can normally be reached M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK SPISICH/Primary Examiner, Art Unit 3723